Citation Nr: 1010686	
Decision Date: 03/22/10    Archive Date: 03/31/10

DOCKET NO.  08-07 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida




THE ISSUES

1.  Entitlement to service connection for a claimed 
innocently acquired psychiatric disorder, to include 
posttraumatic stress disorder (PTSD) and an adjustment 
disorder with anxiety and depressed mood.  

2.  Entitlement to service connection for a claimed left 
ankle disorder.  

3.  Entitlement to service connection for a claimed right 
shoulder condition, to include as secondary to a left ankle 
disability.  

4.  Entitlement to service connection for a claimed right 
knee condition, to include as secondary to a left ankle 
disability.  





REPRESENTATION

Appellant represented by:	Stephan J. Freeman, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Bush, Counsel


INTRODUCTION

The Veteran served on active duty from November 1980 to 
November 1983, with subsequent service with the Army Reserve.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2007 rating decision of the RO.  

In September 2009, the Veteran testified at a hearing before 
the undersigned Veterans Law Judge at the RO.  

The issue of entitlement to compensation under 38 U.S.C.A. 
§ 1151 for a right shoulder disability has been raised by the 
record, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does not 
have jurisdiction over it, and it is referred to the AOJ for 
appropriate action. 

Of preliminary importance, the Board is cognizant of the 
recent decision of the U.S. Court of Appeals for Veterans 
Claims (Court), in Clemons v. Shinseki, 23 Vet. App. 1 
(2009).  

In Clemons, the Court found that the Board erred in not 
considering the scope of the Veteran's claim of service 
connection for PTSD as including any mental disability that 
may reasonably be encompassed by the claimant's description 
of the claim, reported symptoms, and the other information of 
record (in that case, a diagnosis of adjustment disorder with 
anxiety and depressed mood).  

In light of Clemons, and based on the medical evidence of 
record, the Board has recharacterized the Veteran's claim as 
one for service connection for an acquired psychiatric 
disorder, to include PTSD.  

The issues of service connection for left ankle, right 
shoulder and right knee disorders are addressed in the REMAND 
portion of this document and are being remanded to the RO via 
the Appeals Management Center (AMC) in Washington, DC.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue herein decided has been accomplished.  

2.  The Veteran is not shown to have a diagnosis of PTSD due 
to a verified or a potentially verifiable stressor, including 
claimed sexual assault, during her period of active service.  

3.  The Veteran is not shown to have manifested complaints or 
findings of an acquired psychiatric disorder until decades 
after service.

4.  The currently demonstrated adjustment disorder with 
anxiety and depressed mood is not shown to be due to any 
event or incident of her period of active service.  


CONCLUSION OF LAW

The Veteran does not have an innocently acquired psychiatric 
disability, to include any manifested by an adjustment 
disorder with anxiety and depressed mood or PTSD, due to 
disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the claimant in the 
development of a claim.  VA regulations for the 
implementation of VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  

The notice requirements of VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence that may be 
relevant to the claim.  

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, the degree of disability, and the effective date 
of the disability. 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

However, insufficiency in the timing or content of the VCAA 
notice is harmless if the defect is not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule).  

In a July 2006 letter, prior to the initial adjudication of 
her claim, the RO provided notice to the Veteran regarding 
what information and evidence is needed to substantiate a 
claim for service connection, as well as what information and 
evidence must be submitted by the Veteran, what information 
and evidence will be obtained by VA, and the need to advise 
VA of or submit any further evidence that pertained to the 
claim.  

Special development is required when, as here, a PTSD claim 
is based on stressor of alleged physical or sexual assault.  
See YR v. West, 11 Vet. App. 393, 399 (1998); Patton v. West, 
12 Vet. App. 272 (1999); M21-1, Part III, para. 5.14d; 38 
C.F.R. § 3.304(f)(3). 

In this case, the RO sent the Veteran separate letters in 
September 2006 and November 2006 that advised the Veteran of 
the evidence acceptable toward demonstrating such a stressor.  
The Veteran was afforded time to respond before the RO issued 
the February 2007 rating decision on appeal.

Additionally, in the above-referenced July, September and 
November 2006 letters, she was advised of how disability 
ratings and effective dates were assigned.  

Hence, the Board finds that the VCAA notice requirements have 
been satisfactorily met in this case.  Neither in response to 
the documents cited above, nor at any other point during the 
pendency of this appeal, has the Veteran or her attorney 
informed the RO of the existence of any evidence-in addition 
to that noted below- that needs to be obtained prior to 
appellate review, or alleged any prejudice in terms of VCAA 
notification.  Shinseki v. Sanders, 129 S.Ct. 1696, 1705 
(2009).  

The Board is also satisfied VA has made reasonable efforts to 
obtain relevant records and evidence.  Specifically, the 
information and evidence that has been associated with the 
claims file includes the Veteran's service treatment records, 
post service VA treatment records, Social Security records, 
and the Veteran's statements and testimony.  

The Board acknowledges that the remaining claims are being 
remanded to obtain VA outpatient records dated prior to 2005.  
However, the Board emphasizes that there is no indication 
from the record that the Veteran sought treatment for an 
acquired psychiatric disorder prior to this date, and the 
Veteran herself has testified as to the same.  See the 
September 2009 hearing transcript, page 14.  Therefore, to 
further delay adjudication of the claim for an acquired 
psychiatric disorder pending receipt of prior-dated VA 
records would be an exercise in futility.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," (3) an indication 
that the current disability may be related to the in-service 
event, and (4) insufficient evidence to decide the case.  

The Board concludes an examination is not needed for the 
Veteran's claim for an acquired psychiatric disorder because 
the only evidence indicating the Veteran suffered an "event, 
injury or disease" in service" is her own lay statements.  
Such evidence is insufficient to trigger VA's duty to provide 
an examination.  See Duenas v. Principi, 18 Vet. App. 512, 
519 (2004) (finding no prejudicial error in Board's statement 
of reasons or bases regarding why a medical opinion was not 
warranted because there was no reasonable possibility that 
such an opinion could substantiate the veteran's claim 
because there was no evidence, other than his own lay 
assertion, that "'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").  There is no reasonable possibility that a 
medical opinion would aid in substantiating the Veteran's 
claim since it could not provide evidence of a past event.  


II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303 (2009).  

Service connection may be granted for any disease diagnosed 
after discharge from service when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be: medical evidence of a current disability; medical 
evidence, or in some cases lay evidence, of in-service 
occurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability. Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the in-service stressor occurred.  
38 C.F.R. § 3.304(f).  


Current disability

A VA outpatient treatment note dated in October 2007 shows a 
diagnosis of "PTSD, chronic due to MST (military sexual 
trauma)/childhood stressors contributing."  Subsequent-dated 
outpatient records also indicate a diagnosis of PTSD.  

If a veteran receives a diagnosis of PTSD from a competent 
medical professional, VA must assume that the diagnosis was 
made in accordance with the appropriate psychiatric criteria 
in regard to the adequacy of the symptomatology and the 
sufficiency of the stressor.  Cohen v. Brown, 10 Vet. App. 
128, 153 (1997).  

Additionally, a diagnosis of adjustment disorder was rendered 
during a July 2006 VA psychology consultation, and a May 2007 
VA outpatient record notes a past medical history of 
adjustment disorder with anxiety and depressed mood.  


Stressor/In-service disease or injury

With respect to the portion of the claim which concerns PTSD, 
the Veteran claims, as her in-service stressor, that when she 
first reported to her permanent duty station at Fort Riley, 
she was sexually pursued by her platoon sergeant, J.M.  She 
testified that, when she refused his advances, he would 
punish her by sending her on week-long overnight assignments 
in the field.  She admits that she did not formally report 
this matter out of fear of his punishing her further.  
However, she did mention his punishing her with week-long 
assignments to First Sergeant A. and Captain K., but they did 
not pursue the matter.  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service varies depending on 
whether the veteran "engaged in combat with the enemy."  
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994).  The 
Board is required to "make specific findings of fact as to 
whether or not the claimed stressor is related to such 
combat."  Zarycki v. Brown, 6 Vet. App. 91, 97-98 (1993).  

In this case, the Board finds that there is no evidence that 
the Veteran served in combat or that she asserted having 
served in combat.  The Board therefore finds that the claimed 
stressor cannot be related to combat with the enemy.

When the claimed stressor is not related to combat, the 
Veteran's lay testimony, by itself, will not be enough to 
establish the occurrence of the alleged stressor. 
Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).  

In such cases, the record must contain service records or 
other corroborative evidence that substantiates the Veteran's 
testimony or statements as to the occurrence of the claimed 
stressors.  See West, 7 Vet. App. at 76; Zarycki, 6 Vet. App. 
at 98.  

There is nothing in the service records that would serve to 
corroborate a claimed sexual assault during the Veteran's 
period of active duty.  The service medical record shows no 
indication of any psychiatric complaints or findings during 
service, and her service personnel record is remarkable only 
in that she was dismissed from her Army Reserve unit in April 
1986 for frequent unexcused absences and transferred to the 
Army Reserve Control Group (Reinforcement) for the remainder 
of her service obligation.  

When a PTSD claim is based on in-service personal assault, 
evidence from sources other than the Veteran's service 
records may corroborate the Veteran's account of the stressor 
incident.  Examples of such evidence include, but are not 
limited to: records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals, 
or physicians; pregnancy tests or tests for sexually 
transmitted diseases; and, statements from family members, 
roommates, fellow service members, or clergy.  Evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may be found in these sources.  
38 C.F.R. § 30304(f)(3).

Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for transfer to another military duty assignment; 
deterioration in work performance; panic attacks, or anxiety 
without an identifiable cause; or, unexplained economic or 
social behavior changes.  Id.

In this case, the Veteran testified that she informed fellow 
servicepersons C.M., N.S., and M.W. of her in-service 
assault.  However, she has submitted no statements from any 
of these individuals verifying her claimed stressor.  See 38 
U.S.C.A. § 5107(a) (West 2002) (it is a claimant's 
responsibility to support a claim for VA benefits).  

The Board notes that the above-referenced September 2006 and 
November 2006 VCAA letters specifically requested the Veteran 
to "[s]end us supporting statements from any individuals 
with whom you [might] have discussed the incident."  

The Veteran has presented very detailed and consistent 
accounts of the claimed sexual assault.  However, the Board 
is not required to accept a Veteran's uncorroborated account 
of his or her active service experiences.  Wood v. Derwinski, 
1 Vet. App. 190, 192 (1991).  

Indeed, the Board may not accept a Veteran's uncorroborated 
account of his or her in-service stressor as evidence 
supporting a claim for PTSD if the claimed stressor is not 
related to combat.  See Moreau, Dizoglio, West, Zarycki, 
above.

The Board notes that VA clinicians have accepted the 
Veteran's account of the sexual assault.  However, the 
existence of an event alleged as a "stressor" that caused 
PTSD, although not the adequacy of the event to cause PTSD, 
is an adjudicative, not a medical, determination.  Zarycki, 6 
Vet. App. at 97-8.

Further, a medical professional's opinion based on a post-
service examination of a veteran is not competent evidence 
that an in-service stressor occurred.  Cohen, 10 Vet. App. at 
145; Moreau, 9 Vet. at 395-96.  Credible supporting evidence 
of the actual occurrence of an in-service stressor cannot 
consist solely of after-the-fact medical nexus evidence.  
Moreau, 9 Vet. App. at 396.

Accordingly, the only objective evidence to corroborate the 
stressor is the statements and testimony of the Veteran 
herself.  That evidence, though credible, is not adequate 
standing alone to corroborate the claimed event.  

The Board therefore finds that the Veteran's stressor is not 
verified through objective evidence.  In making this 
determination, the Board is not asserting that the event did 
not occur as the Veteran reports; the Board simply finds that 
the event is not documented by objective evidence as required 
under the statutes and regulations administered by VA.  

With respect to the requirement of in-service disease or 
injury for the portion of the claim concerning an adjustment 
disorder with anxiety and depressed mood, as noted above the 
Veteran's service medical record shows no indication of any 
psychiatric complaints or findings during service.  The 
submitted evidence establishes that the Veteran was not 
diagnosed with an adjustment disorder until July 2006.  

The passage of many years between discharge from active 
service and the medical documentation of a claim disability 
is evidence against a claim of service connection.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. 
Principi, 3 Vet. App. 365 (1992).  

In this case, the only medical evidence of an adjustment 
disorder was in a July 2006 VA outpatient record, more than 
20 years after her discharge from service.  

The Board therefore finds that in-service disease or injury 
is not established for the claim.  


Nexus

Since there is no verified in-service stressor, it follows 
that there can be no medical evidence of nexus between such a 
stressor and the Veteran's diagnosed PTSD.  

The Veteran's VA psychiatrists have made diagnostic findings 
that the Veteran's PTSD was due to sexual assault in service.  
However, just because a physician or other health care 
professional has accepted an appellant's description of her 
active duty experience as credible and diagnosed PTSD does 
not mean the Board is required to grant service connection 
for PTSD.  Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

The Board finds that in this case the Veteran's current 
symptoms appear to be consistent with a history of sexual 
assault, but there is simply no competent objective evidence 
that such an assault occurred during the Veteran's military 
service.  Without objective evidence of an in-service 
stressor, service connection for claimed PTSD cannot be 
granted.  

Additionally, since there is no evidence of an in-service 
disease or injury, it also follows that there can be no 
medical evidence of nexus between such and the Veteran's 
diagnosed adjustment disorder with anxiety and depressed 
mood.  No examining clinician has indicated otherwise.  

Under these circumstances, the claim for service connection 
for an acquired psychiatric disorder, to include PTSD and an 
adjustment disorder with anxiety and depressed mood, must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the- doubt 
doctrine.  

However, as the preponderance of the evidence is against the 
claim, that doctrine is not applicable.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).  


ORDER

Service connection for an acquired psychiatric disorder, to 
include PTSD and an adjustment disorder with anxiety and 
depressed mood, is denied.  


REMAND

The Board has determined that additional evidentiary 
development is required as to the remaining claims for 
service connection for left ankle, right shoulder and right 
knee disabilities.  

With respect to the claim for service connection for left 
ankle disability, the Veteran was afforded a VA joints 
examination in November 2007.  The examiner acknowledged 
service medical records dated in August 1982 indicating a 
left ankle injury as well as a January 1983 record indicating 
a left ankle sprain, and the Veteran reported to the examiner 
her belief that these in-service incidents were the origin of 
her current left ankle problem.  

With regards to post-service evidence, the examiner stated 
that there were "[n]o tabbed private notes or VA notes for 
the left ankle treatment after the service in the c-file."  
The examiner ultimately opined there was no relationship 
between the Veteran's current left ankle problem and military 
service.  

However, in rendering that opinion, the examiner failed to 
consider the fact that VA medical records document the 
Veteran's complaints of, and treatment for left ankle pain in 
April 2007.  

In Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007), the 
Court held that when VA provides a veteran with a medical 
examination related to a claim for service connection, the 
exam must be adequate.  An adequate exam is one which allows 
the Board to make a fully informed decision.  Id. at 311.  

For these reasons, the Board finds that it cannot make a 
fully informed decision based on the November 2007 VA joints 
examination report, and another VA examination should be 
obtained.  

Prior to affording the Veteran an additional examination, the 
RO should contact the Veteran and associate with the 
Veteran's claims file any outstanding medical or other 
records relevant to the Veteran's claims that may be 
identified by the Veteran and that have not already been 
associated with the Veteran's claims file. 

In this respect, the Veteran testified that she began seeking 
treatment for her left ankle, right knee and right shoulder 
at the Bay Pines VA Medical Center (VAMC) around 2003.  See 
the September 2009 hearing transcript, page 6.  This 
statement is in conformity with a prior claim for non 
service-connected pension benefits, in which the Veteran 
indicated she was treated for these conditions in December 
2003.
See August 2005 VA Form 21-526.  However, the record only 
contains VA outpatient records dated from 2005.  

The Board notes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992); 38 C.F.R. § 3.159(c)(2).  

Accordingly, the remaining issues are REMANDED for the 
following action:

1.  The RO should obtain all 
treatment records from Bay Pines 
VAMC from January 2003 to the 
present and associate those 
records with the claims file. 

All attempts to fulfill this 
development must be documented in 
the claims file.  If the search 
for any such records yields 
negative results, that fact should 
be clearly noted, with the RO 
either documenting for the file 
that such records do not exist or 
that further efforts to obtain 
them would be futile.  The Veteran 
should be informed of same in 
writing.

2.  Thereafter, the RO should 
schedule the Veteran for a VA 
joints examination to determine 
the nature and likely etiology of 
her claimed left ankle disability.  
All necessary special studies or 
tests should be accomplished.  

It is imperative that the examiner 
review the evidence in the claims 
file, including a complete copy of 
this REMAND, and acknowledges such 
review in the examination report.  

Following examination of the 
Veteran, the examiner should 
specifically offer an opinion as 
to the following:  

(a).  Is it is at least as likely 
as not (50 percent probability or 
more) that the Veteran has a left 
ankle disability that had its 
clinical onset during her military 
service?  

(b).  If not, is it is at least as 
likely as not (50 percent 
probability or more) that 
arthritis of the left ankle, if 
diagnosed, was manifested within a 
year following the Veteran's 
discharge from service?  

(c).  If not, it is at least as 
likely as not (50 percent 
probability or more) that the 
Veteran has a left ankle 
disability related, through 
continuity of symptoms, to 
military service?  [In addressing 
this question, please consider VA 
outpatient treatment for left 
ankle pain dated in April 2007, as 
well as any pre-2005 outpatient 
records associated with the claims 
file documenting left ankle pain.]

(d).  If and only if the answer to 
any of the above questions is 
positive, the examiner should also 
address the following: (1) is it 
at least as likely as not (50 
percent probability or more) that 
the Veteran's right shoulder 
disability was aggravated by the 
right ankle disability?  (2) Is it 
at least as likely as not (50 
percent probability or more) that 
the Veteran's right knee 
disability was aggravated by the 
right ankle disability?

The examiner should set forth the 
complete rationale underlying any 
conclusions drawn or opinions 
expressed, to include, as 
appropriate, citation to specific 
evidence in the record, in a 
legible report.  A complete 
rationale should be given for all 
opinions and should be based on 
examination findings, historical 
records, and medical principles.  

3.  To help avoid future remand, 
the RO must ensure that the 
requested actions have been 
accomplished (to the extent 
possible) in compliance with this 
REMAND.  If any action is not 
undertaken, or is taken in a 
deficient manner, appropriate 
corrective action should be 
undertaken.  See Stegall v. West, 
11 Vet. App. 268 (1998).  

4.  After completion of the 
foregoing, and after undertaking 
any further development deemed 
necessary, the RO should 
readjudicate the claim, in light 
of all pertinent evidence and 
legal authority.  If any benefit 
sought on appeal is not granted to 
the Veteran's satisfaction, the RO 
should furnish to the Veteran and 
her attorney a supplemental 
statement of the case and afford 
her the appropriate opportunity 
for response thereto.  

Thereafter, in indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
Board of Veterans' Appeals


 Department of Veterans Affairs


